Citation Nr: 0532609	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  00-02 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sciatic 
neuritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 20 percent for degenerative disc disease of the lumbar 
spine with sciatic neuritis.  In December 2004, the RO 
increased the veteran's rating to 40 percent for degenerative 
disc disease of the lumbar spine with sciatic neuritis, 
effective February 18, 1999.  The veteran requests a higher 
rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2002.  
A transcript of the hearing is of record.  In November 2003, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in October 
2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.

2.  For the period February 18, 1999, to September 25, 2003, 
the veteran's degenerative disc disease of the lumbar spine 
with sciatic neuritis manifested with muscle spasm, somewhat 
diminished deep tendon reflexes, and inability to work in a 
position that required prolonged standing, heavy lifting, 
stooping, or bending.

3.  For the period commencing September 26, 2003, the 
veteran's degenerative disc disease of the lumbar spine with 
sciatic neuritis manifested with muscle spasm; painful 
motion; gait abnormality; diminished sensation to pinprick; 
slightly diminished rectal tone; positive straight leg 
raising at 50 degrees on left and 55 degrees on right; 
inability to work in a position that required heavy lifting, 
bending, or tool work; forward flexion to 30 degrees; 
extension to 10 degrees; right lateral flexion to 22 degrees; 
left lateral flexion to 22 degrees; right rotation to 10 
degrees; and left rotation to 10 degrees.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for degenerative 
disc disease of the lumbar spine with sciatic neuritis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in February 1999, before the enactment of the VCAA.  

An RO letter dated in April 2004, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The April 2004 letter suggested that the veteran submit any 
evidence in his possession.  By this letter, the veteran was 
notified of what evidence he was responsible for sending to 
VA and what evidence VA would attempt to obtain on behalf of 
the veteran.  The Board notes that the April 2004 VCAA letter 
failed to notify the veteran of the evidence required to 
substantiate his claim for increased ratings.  However, the 
reasons and bases of the December 2004 Statement of the Case 
(SOC) specifically explained to the veteran what the evidence 
must show in order to establish an increased rating for the 
service-connected disability.
 
In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the September 1999 statement of the case and 
December 1999 and December 2004 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate his claim.  The November 2003 Board remand 
also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In February 1999, the RO received the veteran's claim for an 
increased rating for his low back disability.  He stated that 
because of his disability, he was not able to continue his 
previous occupation that required him to lift heavy machines 
and carry heavy objects.

An August 1999 private medical record from R.C., M.D. shows 
that the veteran had chronic back pain, numbness in the legs, 
and poor coordination.

A September 1999 private medical record from R.C., M.D. shows 
that the veteran had neuropathy of the lower extremities from 
his back disability.

In the veteran's September 1999 notice of disagreement, he 
argued that he had to use a cane to steady himself and keep 
from falling down and could not lift more than 10 pounds.  He 
had difficulty sitting, standing, walking, and driving for an 
extended length of time.  He felt that his back problem was 
50 percent disabling.

An October 1999 magnetic resonance imaging (MRI) of the 
lumbar spine, requested by a private physician, W.C., M.D., 
revealed a lumbar spine status post lumbar laminectomy 
without significant disc bulge or enhancing scar tissue, and 
diffuse spondylosis from L2-L5.

In a November 1999 private medical record from J.R., M.D., it 
shows that the veteran continued to have back pain in the two 
years since his surgery.  He had been unable to work because 
of the pain.  He had an MRI that showed a prior laminectomy 
and multi-level degenerative disease but no significant 
surgical problems.

In a December 1999 letter, W.C., M.D., a private physician, 
stated that he reviewed the veteran's case and believed that 
an increase in a disability rating would be appropriate.  He 
stated that the veteran's disability was much greater than 20 
percent and on review of his history, it was obvious that the 
major trauma to the veteran occurred while he was in service.  
W.C., M.D. also stated that the veteran was disabled from any 
meaningful work.

In another December 1999 letter from the same private 
physician, W.C., M.D., he stated that he felt that the 
veteran was unable to do any form of work that would require 
standing for long periods or work that involved stooping or 
bending.

In the veteran's February 2000 substantive appeal, he stated 
that he had only intermittent relief from recurring attacks 
of the degenerative disc disease.

In a February 2000 private medical record from J.R., M.D., it 
shows that the veteran had muscle spasm and discussed using 
magnesium for this condition.

In April 2001, a private medical record from J.R., M.D. shows 
that the veteran had a neurologic examination.  The results 
showed that the veteran's examination was grossly normal.  He 
did not have an antalgic gait.  There were no bowel or 
bladder symptoms.  Deep tendon reflexes were somewhat 
diminished but symmetric.

A June 2001 private X-ray of the lumbar spine, conducted by 
G.S., M.D. reveals that the veteran had compression of the L1 
vertebral body, which appeared to be old.  Osteophytes were 
present at this level, and at the lower thoracic spine, 
consistent with degenerative changes.  Disc space narrowing 
at L4-L5 was found with osteophyte formation.  There were 
hypertrophic changes of the facet joints of the lower lumbar 
spine and no evidence of spondylolisthesis.  In addition, 
atherosclerotic calcification of the aorta and iliac vessels 
were incidentally noted.

An October 2001 private medical record from J.R., M.D. shows 
findings of significant tenderness bilaterally in the sacro-
iliac joints with radiation into the low back.  The veteran 
also had significant tenderness bilaterally at L2-L5 without 
radiation of symptoms.

A May 2002 private medical record from J.R., M.D. shows that 
the veteran had tenderness in the left paravertebral area 
approximately at L5 with dense spasm at L-2 to the sacrum.  
He also found spasm on the right at L2-L5 without pain.  
There was tenderness on the left sacro-iliac joint at the 
left posterior superior iliac spine with twitch response, but 
no pain or radiation.

In September 2002, the veteran and his spouse testified 
during a travel board hearing.  The veteran stated that he 
became unable to work as a result of his low back disability.  
He stated that he had a limitation of motion and function.  
He had so much pain that he took heavy pain medication.  He 
was not capable of doing yard work and his quality of life 
was not good.  He did not travel well because sitting in the 
car hurt his back.  He also could not play ball with his son.  
At home, he slept on the first floor because he was not able 
to climb stairs at times.  He could not help with the 
household chores because he could not do much bending.  Any 
movement made the pain worse.  The pain did not start as soon 
as he started movement, but he would get to a certain point, 
and then he would have pain.  The veteran also stated that 
his limitation of motion had been decreasing since his 
discharge from service and there was no improvement after his 
back surgery.  The veteran testified that he received 
epidural injections about once per month, which helped to 
relieve the pain.  When asked about neurological symptoms, 
the veteran stated that he had footdrop where he was not able 
to control his foot.  This occurred mostly on the left foot.  
His pain would not be constant, but he had attacks of pain.  
With these attacks, he had muscle spasms.  They would also 
wake him up at night.  The muscle relaxers no longer helped 
with the situation.  The veteran's spouse stated that the 
veteran had two attacks while driving to the hearing that 
day.  She also stated that the veteran's motion and his 
activity were severely limited.

In May 2004, the veteran underwent a VA examination.  He 
reported that he had aching across the lower back, but much 
more on the left side.  The pain was constant averaging from 
five to six on a one to 10 scale, but increasing to a 10 two 
to three times per week.  This pain usually related to 
increased activity.  Radiation was not noted at rest, but 
would occur if he walked for more than one block.  Radiating 
pain resolved after a period of rest.  He also had occasional 
muscle spasm and tightness that was related to walking.  He 
took muscle relaxers two to three times per week and Vicodin 
approximately four times per day over the past 20 years.  He 
had no side effects from the medication but would have 
constipation if he did not use Metamucil regularly.  He 
received epidural injections every two to three months with 
improvement of symptoms lasting approximately that amount of 
time.  His symptoms were essentially constant and chronic 
with periods of flare-ups, but brief, regular episodes of 
increased intensity associated with activity.  There were no 
other associated symptoms including numbness, weakness or 
problems with bladder or bowel.  He did not experience 
erectile dysfunction secondary to his low back disability.  
He used a cane to ambulate, which helped take stress off his 
back and prevented falls that he would experience associated 
with episodes of severe pain related to walking.  He was able 
to perform the usual activities of daily living such as 
bathing, toileting and dressing, except for being unable to 
put on socks or tie his shoes.  He could stand for 
approximately 15 to 20 minutes and could sit for 20 to 30 
minutes, although with driving, he would generally need to 
stop after 20 minutes.  He was unable to perform most 
household chores and was unable to perform his previous job 
as a copy machine repairman because he was unable to do the 
lifting, bending and tool work required for the job.  He had 
not been prescribed bed rest over the past year by a 
physician, but stated that he imposed restricted activity on 
himself on bad days approximately twice per week.  Physical 
examination revealed that he walked using a cane held in the 
left hand appearing to be in pain and leaning slightly to the 
left.  Gait abnormality appeared to be related to pain versus 
muscle spasm.  There was a decrease in the lumbar lordosis.  
Mild scoliosis concave left was present and most noticeable 
in the upper lumbar region.  There was diffuse lumbar spinal 
and paraspinal tenderness with associated muscle spasm.  
Straight leg raising was positive on the left at 50 degrees 
and on the right at 55 degrees.  Strength of the lower 
extremities was normal throughout.  Reflexes were brisker 
than average for knee jerk bilaterally and were normal for 
ankle jerk bilaterally.  Babinski was negative.  Sensation to 
pinprick was diminished on the dorsum of both feet and 
lateral lower leg bilateral.  There was normal perianal 
sensation.  Rectal tone appeared to be slightly diminished 
but volitional control was fully normal.  Range of motion of 
the lumbar spine in flexion was to 30 degrees, extension was 
to 10 degrees, bilateral rotation was to 10 degrees, and 
bilateral lateral flexion was to 22 degrees.  Pain was 
present at the end of the range of motion and was 
reproducible on repetitive testing without significant 
fluctuation.  The diagnosis was chronic low back pain 
secondary to disc disease with radiculopathy, status post L2-
L5 laminectomy.  An X-ray of the lumbar spine was conducted 
and revealed transitional vertebra formation at the 
lumbosacral level, laminectomy changes involving L3 and L4, 
and degenerative change, discogenic changes involving L2-L5 
with areas of bony impaction at this level.

In December 2004, the RO increased the veteran's rating to 40 
percent for degenerative disc disease of the lumbar spine 
with sciatic neuritis, effective February 18, 1999.


Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  However, if the 
revised version is more favorable, the retroactive reach of 
that regulation can be no earlier than the effective date of 
the change, and the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 
3-2000 (2000).

The veteran is service-connected for degenerative disc 
disease of the lumbar spine with sciatic neuritis.  The 
applicable rating criteria for his disability for the term of 
the appeal are as follows:

Prior to September 23, 2002, Diagnostic Code (DC) 5293 
provided that pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  Severe intervertebral 
disc syndrome with recurring attacks with intermittent relief 
warranted a 40 percent rating.  Moderate intervertebral disc 
syndrome, with recurring attacks, warranted a 20 percent 
rating.  Mild intervertebral disc syndrome was rated at 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (6).

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2005).  
It is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

After careful review of the evidence of record, the Board 
finds that the veteran's degenerative disc disease of the 
lumbar spine with sciatic neuritis warrants a 60 percent 
evaluation.  As such, the Board notes that the veteran has 
symptoms of muscle spasm, diminished deep tendon reflexes, 
diminished sensation to pinprick on the dorsum of both feet 
and lateral lower leg bilaterally, gait abnormality due to 
pain, and severe limitation of motion of the lumbar spine.  
In addition, it is noted in the veteran's medical records 
since November 1999 that the veteran has been unable to work 
in his previous occupation because of his degenerative disc 
disease.  In this regard, the veteran currently receives SSA 
disability benefits in part because of his degenerative disc 
disease.  Further, the veteran stated during his May 2004 VA 
examination that he rested on bad days when he had pain, 
which was approximately twice per week.  His wife also 
testified during the September 2002 travel board hearing that 
the veteran had two attacks of pain while they were driving 
to the hearing that day.  The Board finds that these symptoms 
are characteristic of pronounced intervertebral disc syndrome 
with persistent symptoms, compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm and 
other neurological findings with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Therefore, a 
60 percent evaluation for the veteran's degenerative disc 
disease of the lumbar spine with sciatic neuritis is 
warranted.

An evaluation in excess of 60 percent for the veteran's 
degenerative disc disease of the lumbar spine with sciatic 
neuritis is not warranted.  As such, the Board notes that an 
evaluation in excess of 60 percent requires unfavorable 
ankylosis of the spine.  38 C.F.R. § 4.71, Diagnostic Code 
5286 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  
However, the medical evidence of record does not show that 
the veteran has unfavorable ankylosis of the spine.  In 
addition, commencing September 26, 2003 and in accordance 
with Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005) which allows the evaluation of the veteran's 
orthopedic and neurologic abnormalities separately, the 
veteran's disability would not warrant an evaluation in 
excess of 60 percent.  The Board notes that according to the 
May 2004 VA examination, the veteran's limitation of motion 
in forward flexion was to 30 degrees.  Therefore, he would 
meet the criteria for a 40 percent evaluation according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  However, his 
neurological symptoms do not meet the criteria for a 40 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
8620, for neuritis of the sciatic nerve, which would yield a 
combined evaluation of 80 percent.  The Board finds that the 
veteran's neurological symptoms are not considered to be 
moderately severe.  As noted in his May 2004 VA examination, 
strength of the lower extremities was normal throughout, 
reflexes were brisker than average for knee jerk bilaterally 
and were normal for ankle jerk bilaterally.  Babinski was 
negative.  There was normal perianal sensation, volitional 
control of the rectum was fully normal, and the veteran 
stated that he did not have any problems with his bladder or 
bowel.  Although the veteran had diminished sensation to 
pinprick, slightly diminished rectal tone, and positive 
straight leg raising at 50 degrees on the left and 55 degrees 
on the right, these symptoms do not rise to the level of 
moderately severe neuritis.  Therefore, the veteran's 
degenerative disc disease of the lumbar spine with sciatic 
neuritis does not warrant an evaluation in excess of 60 
percent.







ORDER

Entitlement to an evaluation of 60 percent, and no more, for 
the veteran's degenerative disc disease of the lumbar spine 
with sciatic neuritis is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


